Exhibit 12.1 CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (58 ) $ (223 ) Fixed Charges 389 394 Total Earnings $ 331 $ 171 Fixed Charges Interest Expense $ 379 $ 378 Amortization of Debt Costs 7 12 Interest Element of Rentals 3 4 Total Fixed Charges $ 389 $ 394 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the six months ended June 30, 2007 and 2006 were insufficient to cover fixed charges by $58 million and $223 million, respectively.As a result of such deficiencies, the ratios are not presented above.
